Name: Commission Regulation (EEC) No 1250/91 of 13 May 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119/34 Official Journal of the European Communities 14. 5. 91 COMMISSION REGULATION (EEC) No 1250/91 of 13 May 1991 fixing the aid for soya beans HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 771 /91 (3), as last amended by Regulation (EEC) No 1099/91 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 771 /91 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, 1 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 1491 /85 shall be as set out in the Annex hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for soya seed shall be confirmed or replaced with effect from 14 May 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantitity arrangements. Article 2 This Regulation shall enter into force on 14 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 13 May 1991 fixing the aid for soya beans (ECU/100 kg) Current period 5 First period 6 Second period 7 Third period 8 Fourth period 9 (&gt; ) Fifth period io o Seed harvested :  Spain  another Member State 15,812 21,356 15,793 21,337 15,849 21,393 15,756 21,300 15,480 19,204 15,480 19,204 (*) Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission's proposals for the 1991 /92 marketing year as regards the quide price,  to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (') OJ No L 151 , 10 . 6. 1985, p. 15 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 81 , 28. 3 . 1991 , p. 60. (4) OJ No L 110, 1 . 5 . 1991 , p. 34.